Citation Nr: 1526363	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-34 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript is of record.

At his hearing, the Veteran stated that he was no longer represented by the National Association of County Veterans Service Officers and that he wanted to proceed with his hearing on his own.  He stated that he intended to appoint a private attorney to represent him and would submit the appropriate documentation to VA.  However, he has not yet provided any such documentation or appointed a new representative.

The issues of entitlement to service connection for a cervical spine disorder, entitlement to service connection for a right knee disorder, and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied service connection for a cervical spine disorder.

2.  Additional evidence received since the August 2006 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disorder.



CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied service connection for a cervical spine disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the service connection claim for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for a cervical spine disorder.  Although the RO has reopened this claim in the October 2013 statement of the case on appeal, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  For the following reasons, the Board finds that reopening is warranted.

Service connection for a cervical spine disorder was initially denied in an August 2006 rating decision.  In an August 2006 letter, the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the August 2006 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the August 2006 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the August 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The RO subsequently denied reopening the claim of entitlement to service connection for a cervical spine disorder in a December 2010 rating decision.  The Veteran did not appeal the December 2010 rating decision.  See 38 C.F.R. §§ 20.200, 20.302.  However, he did submit new and material evidence within one year of the date of mailing of that decision, thus preventing it from becoming final.  38 C.F.R. § 3.156(b).  

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a cervical spine disorder was denied in the August 2006 rating decision because the RO found that the condition neither occurred in nor was caused by service and that there was no current cervical spine disorder.

At the time of the August 2006 rating decision, the Veteran's claim only stated that he was claiming service connection for a cervical spine disorder that was the result of an in-service injury suffered while he was parachuting.  Since the August 2006 rating decision, additional relevant evidence has been received.  More specifically, an April 2011 VA treatment record states that the Veteran had surgery on his cervical spine.

The April 2011 VA treatment record is new, in that it had not been provided to the Board at the time of the August 2006 rating decision, and it is also material, in that it goes to the unestablished fact of whether the Veteran has a cervical spine condition.  Thus, the Board finds that new and material evidence has been submitted and that the claim of entitlement to service connection for a cervical spine disorder is reopened.  See 38 C.F.R. § 3.156(a).  In addition, this new and material evidence was submitted within one year of the December 2010 rating decision that denied reopening the claim 

of entitlement to service connection for a cervical spine disorder.  Accordingly, this claim stems from the Veteran's petition to reopen the claim of entitlement to service connection for a cervical spine disorder.


ORDER

The petition to reopen the claim for service connection for a cervical spine disorder is granted.


REMAND

These claims must be remanded for further development in order for the Board to make an informed decision.  First, during the September 2014 hearing, the Veteran testified that, prior to seeking treatment at VA, he received treatment for his bilateral knee conditions from private physicians in Clinton, Fayetteville, and Dunn, North Carolina.  In addition, a January 2015 VA treatment record states that treatment records from Duke University Medical Center related to the Veteran's cervical spine condition were added to the Veteran's medical records.  VA must make efforts to obtain these treatment records and associate them with the claims file.

Second, the Veteran was never examined regarding his cervical spine condition and right knee condition.  There is sufficient evidence in the file to warrant an examination and opinion for each of these conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, these claims must be remanded in order to obtain examinations and opinions as further discussed below.

Third, the November 2011 VA examination report regarding the Veteran's left knee condition is not sufficient in order to help the Board make an informed decision.  The VA examiner opined that the Veteran's left knee condition is less likely as not related to the Veteran's "one episode of left knee strain in 1991 while on active duty."  However, this opinion does not address the likelihood that the Veteran's left knee condition is related to any other incident in service.  In this regard, the Veteran testified at the September 2014 hearing before the Board that he was a jump master instructor, and he performed over 30 jumps while in service, resulting in a lot of impact on his knees.  The Veteran also testified that he suffered several injuries to his left knee while in service, most of which were treated informally, and that he has experienced pain and popping in his left knee since his time in service.  Thus, the November 2011 VA examination report is insufficient and a new VA examination is warranted with regards to the Veteran's left knee.

Fourth, during the September 2014 hearing before the Board, the Veteran stated that his cervical spine condition and bilateral knee conditions may be related to his service-connected low back disability.  Thus, VA must obtain opinions as to secondary service connection for the claims on appeal.

Finally, as the case must be remanded for the foregoing reasons, efforts should be undertaken to ensure that the Veteran's complete service treatment records and VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claims for service connection for a cervical spine disorder, left knee disorder, and right knee disorder, as secondary to his service-connected lower back disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Durham and Fayetteville VA Medical Centers, dated from May 1997 to June 2009 and from May 2015 forward.

4.  Make arrangements to obtain the Veteran's complete treatment records from Duke University Medical Center.

5.  Ask the Veteran to identify the private medical care providers in Clinton, Dunn, and Fayetteville that treated him for his knees.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file.

6.  After all of the records have been associated with the claims file, to the extent possible, schedule the Veteran for a VA cervical spine examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide opinions as to the following:

(a)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's cervical spine disorder had its clinical onset during active service or is related to any incident of service, to include the impact and/or jarring associated with his multiple parachute jumps.
(b)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's cervical spine disorder was caused by his service-connected lower back disorder, to include any altered gait and/or altered posture associated therewith.
(c)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's cervical spine disorder was aggravated (permanently worsened) by his service-connected lower back disorder, to include any altered gait and/or altered posture associated therewith.
The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Schedule the Veteran for a VA examination of both his left and right knees.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinions as to the following:

(a)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that any current right and/or left knee disorder had its clinical onset during active service or is related to any incident of service, to include the impact and/or jarring associated with the Veteran's multiple parachute jumps.  
For the purpose of this opinion, the examiner should accept as true that the Veteran experienced symptoms in both of his knees during service and that these symptoms have continued since service.  In addition, the examiner should acknowledge the left knee injury in September 1991.

(b)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that any current right and/or left knee disorder was caused by the Veteran's service-connected lower back disorder, to include any altered gait and/or altered posture associated therewith.
(c)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that any current right and/or left knee disorder was aggravated (permanently worsened) by the Veteran's service-connected lower back disorder, to include any altered gait and/or altered posture associated therewith.
The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative (if any) an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


